Opinion issued May 6, 2022




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-22-00299-CV
                            ———————————
                 IN RE ELAINE ROYCE MCGOWN, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Elaine Royce McGown, has filed a petition for writ of mandamus

challenging a docket control order setting a May 23, 2022 jury trial on attorney’s

fees regarding a declaratory judgment claim.1 In conjunction with the petition,




1
      The underlying case is In re TLR 12 Trust, cause number 094,519-401, pending in
      the Probate Court No. 2 of Harris County, Texas, the Honorable Michael Newman
      presiding.
relator filed an emergency motion to stay the May 23, 2022 trial setting. We deny

the mandamus petition and dismiss the stay motion as moot.

                                PER CURIAM

Panel consists of Justices Kelly, Goodman, and Guerra.




                                        2